DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 5/28/2021, overcomes the examiner’s rejection.  He allows claims 1, 3-12, 14-17 and 19-20 and cancels claims 2, 13 and 18.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

2.  No other issues exist.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a device to comprise an integrated circuit (IC) die comprising a network circuitry in a region of the IC die, the network circuitry comprising processor cores and routers coupled to the processor cores, 
> The ability for wherein the routers are arranged in an array configuration comprising rows and columns;
> The ability for physical layer (PHY) circuits each at a respective side of the region, the PHY circuits coupled to the network circuitry via interconnects which each extend both to a corresponding one of the PHY circuits and to a corresponding one of the routers, 
> The ability for wherein, for each of one or more of the interconnects the corresponding router is in a respective row of the array configuration other than any edge row of the array configuration; and 
> The ability for the corresponding router is in a respective column of the array configuration other than any edge column of the array configuration; 
> The ability for wherein the PHY circuits comprise first PHY circuits arranged along a first side of the region, and second PHY circuits arranged along a second side of the region; 
> The ability for wherein a first row of the array configuration is a closest of the rows to the first PHY circuits, and a first column of the array configuration is a closest of the columns to the second PHY circuits; wherein the interconnects are first interconnects which comprise: 
> The ability for second interconnects which each extend to a respective one of the first PHY circuits; and 
> The ability for third interconnects which each extend to a respective one of the second PHY circuits; and 
> The ability for wherein the one or more of the first interconnects comprise one of the second interconnects and one of the third interconnects.

5.  Note that prior art Chen, Carson, Jahagirdar, Kumar and Burger, which was/were applied in the Non-Final/FINAL/AF Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent renders them novel.

6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:
US 10657216  Routerless networks-on-chip
 
US 9443561  Ring networks for intra- and inter-memory I/O including 3D-stacked memories
 
US 9111151  Network on chip processor with multiple cores and routing method thereof
 
US 8340517  Systems and methods for on-chip data communication
 
US 8042087  Method to design network-on-chip (NOC)-based communication systems

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414